DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, last 5 lines, the terms “a region”, which appears twice for two different types of transistors (pull-up & pull-down) at two different levels (or locations), make the claim confusing. If they are “overlapping” with each other as recited, then they are already different regions. Thus, the terms “a first region” and “a second region” should be recited instead for sake of language clarity.
	Claims 22 & 24, at line 3, the term “the respective channel” lacks a clear antecedent basis because there are 4 separate channels for 4 different types of transistors, so it is vague & indefinite.
	Other claims are tentatively rejected/objected as being dependent upon parent claim 1,

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3-8, & 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collinge et al (US 10,157,928).
	Collinge et al (Fig. 1) shows a general SRAM cell (6 transistors) having a vertical layout/configuration (see Fig. 2) which comprises the following vertical components:	a first pull-up transistor PU1, a second pull-up transistor PU2, a first pull-down transistor PD1, a second pull-down transistor PD2, a first pass-gate transistor PG1 and a second pass-gate transistor PG2 provided over at two levels (L1 & L2 shown in Fig. 2) on a substrate below them, wherein the respective transistors are vertical transistors, wherein the first pull-up transistor and the second pull-up transistor are provided at a first level, and the first pull-down transistor, the second pull-down transistor, the first pass-gate transistor and the second pass-gate transistor are provided at a second level different from the first level, and wherein a region where the first pull-up transistor and the second pull-up transistor are located and a region where the first pull-down transistor, the second pull- down transistor, the first pass-gate transistor and the second pass-gate transistor are located at least partially overlap in a vertical direction with respect to an upper surface of the substrate.
	For example, Fig. 2 (see below illustration) shows the two vertical transistors (PU1 & PD1) are formed & aligned on a same 1st/vertical channel with their respective D/S regions (S/108 & D/112 for PU1 with gate = 110 on 1st level = L2), and (D/106 & S/102 for PD1, gate = 104 on 1st level = L2). Similarly, the two vertical transistors (PU2 & PD2) are formed & aligned on a same 2nd/vertical channel with their respective D/S regions (S/122 & D/126 for PU2 with gate = 124 on 2nd level = L1), and (D/120 & S/116 for PD2, gate = 118 on 2nd level = L1).
	
[AltContent: textbox (PG1 gate 132 surrounding
A 2nd vertical channel)][AltContent: textbox (PU1 gate 110 surrounding 
a 1st vertical channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Interconnect 114)][AltContent: textbox (2nd Interconnect 128)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (PG2 gate 138)][AltContent: textbox (PU2 gate 124)][AltContent: textbox (PD2 gate 118)][AltContent: textbox (PD1 gate 104)]
    PNG
    media_image1.png
    733
    984
    media_image1.png
    Greyscale

Thus, if L2 & L1 are designated as “first level” & “second level”, respectively, then only the two transistors (PU1 & PU2) are seen in first level (L2) and the remaining 4 transistors (PD1, PD2, PG1 + PG2) are all shown in second level, all with respect to the upper surface of substrate as claimed.
Fig. 3 further shows that by looking vertically from top down the substrate, thee two regions (containing these six transistors) are overlapping each other as well (dash lines overlapping bold lines, etc.).
	Claim 3, Fig. 1 shows all six transistors forming two cross-coupled inverters with two respective pass gates (PG1 & PG2)_ each coupled to a respective bit line 9BL or /BL), and 1st & 2nd common nodes (N1 & N2) as claimed.
	Claim 4, Fig. 2 above also shows 1st & 2nd nodes are formed by 1st interconnect line 114 & 2nd interconnect line 128, which these nodes are formed in between two levels L1 & L2 as claimed.
	Claim 5, Fig. 2 shows all 4 transistors (pull-ups & pull-downs) with their respective D/S regions are formed & aligned on their two respective channels in vertical direction.
	 Claim 6, Fig. 2 again shows looking down from top (vertical direction), a first region (on the left side) coating PU1, PD1 & PG1, which is also seen as separated from a second region (on right side) containing PU2, PD2 & PG2 as claimed. Fig. 1 layout below also shows two separate regions on both these sides as well.
	Claim 7, there are at last 4 transistors (PU + PD) for each cell, which is at least one or more-unit transistors as well.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Region 2
Right side)][AltContent: textbox (Region 1
Left side)]
    PNG
    media_image2.png
    563
    819
    media_image2.png
    Greyscale

	Claim 8, Fig. 2 shows each pull-up unit transistor (Pu1 or PU2) is also aligned vertically with its respective pull-down transistors (PD1 or PD2), respectively, as well.
That is, drain (or source) region of one type of unit transistor (PU1 or PU2) is aligned adjacent to the other source (or drain) region of other type of unit transistor (PD1 or PD2), respectively, in that order.
	Claim 28-30, Figs. 36-39 showing a top-down view of a 2-by-2 SRAM cell array, which could be used in many SRAM applications including as computer, laptop, smart phones, mobile devices, etc., as well-known in this art.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827